Citation Nr: 0609633	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  97-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a forehead scar.

4.  Entitlement to service connection for alcohol dependence, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a temporary total disability rating based 
on a period of hospitalization from October 27, 1993, to 
November 24, 1993.

6.  Entitlement to an initial rating greater than 10 percent 
for post-traumatic stress disorder (PTSD) prior to June 12, 
1996, greater than 30 percent prior to September 24, 1997, 
and greater than 70 percent from September 24, 1997.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board initially issued a decision in this case in 
September 1998.  That decision, inter alia, denied service 
connection for headaches, a low back disorder, and alcohol 
dependence, each on the basis that the claim was not well 
grounded, and also denied entitlement to a temporary total 
disability rating based on a period of hospitalization.  In 
addition, the decision remanded issues concerning service 
connection for a forehead scar and a rating greater than 10 
percent PTSD.  The veteran appealed the above issues that 
were addressed by the Board's September 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the Court issued an Order that vacated the 
Board's decision and remanded the case to the Board, noting 
that the recently enacted Veterans Claims Assistance Act of 
2000 (VCAA) had eliminated the requirement that a claim be 
well grounded.  The Court also noted that the claim for a 
temporary total disability rating was inextricably 
intertwined with the issue concerning service connection for 
alcohol dependence, and also remanded that issue, as well as 
the others, for further adjudication by the Board.

The Board issued another decision in August 2001 which denied 
service connection for a low back disorder and for headaches. 
That decision noted that due to pending action by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in the case of Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), the Board had imposed a temporary stay on 
adjudication of issues concerning service connection for 
alcohol dependence secondary to a service-connected 
disability. Accordingly, the Board's August 2001 decision 
deferred consideration of that issue and of the intertwined 
issue concerning a temporary total disability rating based on 
a period of hospitalization. The veteran also appealed the 
Board's August 2001 decision to the Court. Pursuant to a 
Joint Motion for Remand and to Stay Further Proceedings, the 
Court issued an Order in September 2002 that vacated the 
August 2001 decision and again remanded the case to the 
Board. The Joint Motion noted that the VCAA had revised VA's 
duty to assist claimants for VA benefits and indicated that 
VA should further assist the veteran by obtaining an 
independent medical opinion and/or a VA medical examination 
exploring the extent of the veteran's current low back 
disorder and headaches and the relationship between those 
conditions and in-service trauma.

In May 2003, the Board requested an opinion from an 
Independent Medical Expert (IME) and the opinion was received 
in August 2003.  In April 2004, the Board remanded the case 
for additional development.

The issue of entitlement to service connection for a forehead 
scar is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran does not have a low back disability 
attributable to service.  

2.  The veteran does not have a headache disability 
attributable to service.

3.  Direct service connection for alcohol dependence for the 
purpose of VA compensation is precluded by law.

4.  The veteran's alcohol dependence is not shown to be 
caused by or made worse by his service-connected PTSD.

5.  The veteran was hospitalized at a VA medical facility, 
from October 27, 1993, to November 24, 1993, for treatment of 
alcohol dependence, continuous.

6.  Service connection is not in effect for alcohol 
dependence.

7.  Treatment for a service-connected disability was not 
instituted and continued for a period in excess of 21 days 
during the veteran's period of hospitalization from October 
27, 1993, to November 24, 1993.

8.  The veteran's PTSD has rendered him virtually isolated in 
his community and demonstrably unable to obtain or retain 
employment from the effective date of service connection.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A headache disability was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

3. The claim for an award of direct service connection for 
alcohol dependence is denied as a matter of law.  38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d), 
3.303 (2005); Sabonis v. Brown, 4 Vet. App. 384 (1993).

4.  Alcoholism is not proximately due to, the result of, or 
aggravated by service-connected PTSD.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301, 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

5.  A temporary total disability rating under 38 C.F.R. § 
4.29, based on hospitalization from October 27, 1993, to 
November 24, 1993, is not warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 4.29 (2005).

6.  The criteria for a 100 percent schedular disability 
rating for PTSD from February 1, 1994, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005); 4.132, Diagnostic Code 9411 
(1994-1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the rating decisions on appeal preceded the enactment of the 
VCAA.  Thereafter, the RO did furnish VCAA notice to the 
veteran regarding the issues in September 2004 and August 
2005.  Because the VCAA notice in this case was not provided 
to the appellant prior to the RO decisions from which he 
appeals, it can be argued that the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2004 and August 2005 letters, as well 
as the September 2000 statement of the case, and numerous 
supplemental statements of the case, dated in August 1993, 
October 1993, August 1996 and October 2005, the RO informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the September 
2004 and August 2005 letters, VA informed the appellant that 
it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  VA also 
informed the veteran to send copies of any relevant evidence 
he had in his possession and that he could also get any 
relevant records himself and send them to VA.  Thus, the 
Board finds that VA's duty to notify has been fulfilled and 
any defect in the timing of such notice constitutes harmless 
error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   

In the present appeal, as discussed earlier, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below, there is a 
preponderance of the evidence against the appellant's claim 
for service connection for a low back disability, headaches 
and alcohol dependence, claimed as secondary to PTSD.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The present appeal also involves an increased rating issue; 
VA believes that the Dingess/Hartman analysis can be 
analogously applied to the increased rating issue situation 
so as to require notice regarding the effective date of any 
increased rating.  In determining the effective date for an 
increased rating during an appeal period, consideration is 
given to evidence which shows if and when an increase in 
disability occurred.  38 U.S.C.A. § 5110(b).  Despite the 
inadequate notice provided to the veteran regarding an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This is so 
based on the favorable decision that follows awarding the 
appellant a 100 percent schedular rating for his service-
connected PTSD from the effective date of the grant of 
service connection.  In regard to the claim for a temporary 
total disability rating under 38 C.F.R. § 4.29 based on a 
period of hospitalization from October 27, 1993, to November 
24, 1993, the veteran was advised in the September 2004 
letter of the need to submit evidence of treatment of a 
service-connected disability.  In addition, the records 
pertaining to this period of hospitalization are of record.  
The other listed factors noted in Dingess/Hartman, slip op. 
at 14, regarding the effective date and degree of a 
disability rating are inapplicable to this issue.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA and private medical records identified by the 
appellant.  In addition, the appellant was afforded VA 
examinations during the appeal period and his case was 
reviewed by an outside independent medical expert.  He was 
also provided with the opportunity to attend a hearing.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Analysis

A.  Low Back and Headache Disabilities 

Factual Background

Service medical records dated in June 1971 indicated that the 
veteran strained his back playing basketball.  He had right- 
sided low back pain that radiated to the leg. Examination 
revealed only right paralumbar muscle spasm.  The impression 
was muscle strain.  In July 1991, the veteran was involved in 
an automobile accident.  He was rendered unconscious and 
sustained a laceration to the forehead.  X-rays of the skull 
were grossly negative, though it was noted that the films 
were of poor technical quality, apparently due to the 
veteran's condition.  Repeat films were suggested if 
clinically indicated.  The veteran was hospitalized for 
observation and discharged about two days later.  In December 
1972, the veteran was hospitalized for vague complaints 
including aching in the left temporal region and several 
episodes of vertigo.  It was noted that he had an automobile 
accident with brief unconsciousness and amnesia more than one 
year before.  Examination and skull x-rays were normal.  The 
report of the May 1973 separation examination was negative 
for abnormal physical findings.  Both the examination report 
and the accompanying report of medical history noted that the 
veteran had sustained an injury to the forehead requiring 
sutures as a result of an automobile accident in 1971 and 
that he was unconscious for approximately 15 minutes.  On the 
report of medical history, the veteran denied a history of 
frequent or severe headache.

Medical records from Tallahassee Regional Medical Center and 
Geisinger Medical Center were negative for any complaint, 
diagnosis, or treatment of a low back disorder or headaches.

The veteran submitted a claim for residuals of an automobile 
accident in service in July 1992.  He indicated that he 
sustained injuries including to his head and back. 
Thereafter, he continued to experience occasional pain.  The 
veteran had extreme back pain and a lot of problems with 
headaches.  He had used a variety of over-the-counter 
medications to ease the pain.  The veteran conveyed similar 
information in statements dated in August 1992, September 
1992, January 1993, and February 1993.

According to VA medical records dated in July 1992, the 
veteran reported having constant headaches from an old car 
accident in 1971.  He also had low back pain. He described 
numerous other somatic complaints as well.  No pertinent 
findings were noted on examination.  The diagnosis was 
chronic pain syndrome (back, knees, headaches, etc.).  X-rays 
of the lumbosacral spine taken in October 1992 showed slight 
scoliosis and narrowing of the disc space at L5-S1.  Notes 
dated in May 1993 indicate that the veteran again complained 
of back pain since an automobile accident 24 years before.  
Examination did not disclose findings relevant to the low 
back.  In July 1993, the veteran reported having low back 
pain for one year.  Examination was significant primarily for 
tenderness of the lumbosacral region.  The diagnosis was 
chronic low back pain.

The veteran testified at a personal hearing in August 1993.  
He described the 1971 accident and indicated that he was 
rendered unconscious.  He sustained a laceration to the 
forehead.  He did not recall any particular treatment for his 
back at that time. During the remainder of his period of 
service, the veteran had headaches and back pain, for which 
he got aspirin from the doctor.  He did not receive actual 
treatment or therapy.  After service, the veteran used over-
the-counter medications for pain. He did not receive formal 
treatment until he went to a VA facility in 1992. Although he 
had medical insurance through his employer, he did not want 
disability to interfere with his employment.  His current 
treatment consisted of pain medication.

The veteran was hospitalized at a VA facility from October 
1993 to November 1993 for the treatment of alcohol 
dependence.  At admission, he gave a history of an automobile 
accident in 1971 with subsequent chronic backache.

From November 1993 to January 1994, the veteran received 
inpatient VA treatment for PTSD.  Daily records from this 
hospitalization reflected complaints in December 1993 of 
headaches relieved by Tylenol.

The veteran underwent a VA Agent Orange Registry examination 
in January 1994.  He did not report any history or current 
complaints of headaches or low back pain. Physical 
examination was negative for relevant findings.

VA medical records dated in February 1994 showed a report of 
current medical problems including headaches and back pain.  
In March 1994, the veteran requested medication for 
headaches.  He had a long history of chronic tension 
headaches.  He had good relief with Tylenol.  In April 1994, 
the veteran reported receiving injuries in an automobile 
accident in 1971 with chronic lumbar pain since that time and 
a diagnosis of degenerative disc disease.  The veteran was 
referred for a neurology consultation in September 1994 for 
the evaluation of myoclonus.  At that time, he reported 
having daily headaches and low back pain.  Neurological 
examination was essentially unremarkable. Notes dated in 
October 1994 related that his electroencephalogram was 
normal.  At that time, the veteran complained of headaches 
about three times a week.  They responded well to Tylenol.  
The impression was frequent muscle tension headaches.  The 
physician prescribed medication for headache prevention.  In 
October 1995, the veteran was scheduled for a stress test.  
It was noted that he had no back complaints that would 
prevent walking. In December 1996, the veteran complained of 
headaches, longstanding.

A report of psychosocial assessment dated in January 1995 
indicated that the veteran reported having low-grade 
headaches two to three times a week.  He suffered head trauma 
in a car accident in 1977.  He also reported a history of 
chronic lower back pain.

The report of a September 1997 psychiatric evaluation 
performed by F. Lopez, M.D., related that the veteran 
reported sustaining a head injury in an automobile accident 
in 1971, which gave him headaches.  He said he had headaches 
daily since his separation from service.

Medical records from 1997 to 2000 pertain primarily to the 
veteran's psychiatric problems and do not show treatment for 
the low back or for headaches; they do reflect the veteran's 
report of occasional headaches and low back pain.

A computed tomography (CT) scan taken of the veteran's head 
in October 2000 revealed a normal CT scan of the brain.

Radiological results of the veteran's spine taken in December 
2000 revealed degenerative disk L5-21.

In July 2003, an independent medical expert opinion was 
obtained from Timothy P. Leddy, M.D, regarding whether there 
was a nexus between the veteran's claimed headaches and back 
disability and service.  Dr. Leddy stated that the veteran 
seemed to suffer from a chronic low back pain which was most 
likely related to a degenerative process in his lumbar spine.  
He pointed out that the veteran had essentially no complaints 
of low back pain from June 1971 until sometime in 1993 and 
opined that it was not likely that his current back disorder 
and headaches were the result of either in-service injuries 
in June or July 1971.  He said he was unable to further 
comment on the likely etiology of the veteran's headaches 
since that was out of his expertise, but that the veteran had 
developed some low back pain related to routine degenerative 
process that had developed over the passage of time and 
years.  In conclusion, Dr. Leddy said that he would expect 
that if it was a service-related injury, there would be 
continued complaints and issues regarding the veteran's low 
back dating back to the time of injury, and in view of the 
significant gap between service and his post service back 
complaints, it was his opinion that they were unrelated.

Criteria and Discussion

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  A disability may be service connected if 
the evidence of record, regardless of its date, shows that 
the veteran had a chronic disorder in service or during an 
applicable presumptive period, and that the veteran still has 
such a disorder.  38 C.F.R. § 3.303(b).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 
3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

The veteran seeks service connection for a low back 
disability and headaches as residuals of the July 1971 in-
service automobile accident.  With respect to the former, the 
medical evidence shows diagnoses of chronic pain syndrome and 
chronic low back pain, as well as X-ray evidence of narrowing 
of the L5-S1 disc space.  With respect to the latter, the 
medical evidence shows a diagnosis of chronic pain syndrome 
and tension headaches.

Upon a review of the evidence, the Board initially finds no 
chronic low back disability or headaches in service.  Service 
medical records reflect a single complaint of back pain 
before the July 1971 accident.  There were no complaints or 
physical findings referable to the back in medical records 
associated with the accident or at any time through the 
veteran's separation examination.  Similarly, the service 
medical records concerning the July 1971 accident do not 
reflect complaints of headaches.  Service medical records 
dated in December 1972 do indicate vague complaints of aching 
in the left temporal region with reference to the accident, 
though no chronic medical disorder was found.  Skull X-rays 
were normal.  The May 1973 separation examination report did 
not include a finding or diagnosis of chronic headaches.  The 
veteran denied frequent or severe headache on the 
accompanying report of medical history.  Therefore, the Board 
finds that establishing service connection for a low back 
disability or headaches on the basis of chronicity in service 
is not in order.  38 C.F.R. § 3.303(b).

Similarly, the Board finds no other basis for establishing 
service connection.  The veteran asserts that he had suffered 
from a low back disorder and headaches since his separation 
from service.  However, during his August 1993 personal 
hearing, he conceded that he had no medical evidence showing 
such disorders from the time of his separation in 1973 until 
1992, nearly 20 years later.  The Board acknowledges that the 
veteran is competent to relate and describe symptoms of low 
back or head pain.  However, to the extent that such symptoms 
may be the result of any number of physiological or 
psychological disorders, competent medical evidence is 
required to relate that the symptoms to the current disorder 
and to service.  Therefore, the veteran personal opinion as 
to an etiological relationship between the in-service 
accident and a low back disorder and headaches is not 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In this case, there is simply no medical evidence that 
relates the veteran's low back disorder or headaches to 
service.  In fact, the medical evidence militates against 
such a nexus.  In this regard, the veteran's claims file was 
reviewed by an independent medical expert who opined that it 
was not likely that the veteran's present back disorder and 
headaches were the result of either in-service injuries in 
June or July 1971.  In regard to the veteran's back claim, 
the examiner further noted that there is essentially no 
record of complaints of back pain from June 1971 until 1993 
and opined that the veteran had developed some low back pain 
related to a routine degenerative process that had developed 
over the passage of time and years.  He concluded by stating 
that he would expect that if this was a service related 
injury, there would be continued complaints and issues 
regarding his low back dating back to the time of injury, and 
since there is a "significant" gap between the incidents in 
1971 and the onset of his recent chronic back pain issue, it 
was his opinion that they were unrelated.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) has held that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that there are various medical records that 
include a recitation from the veteran as to the onset of low 
back pain and headaches in service due to the automobile 
accident.  However, none of those records include any opinion 
by a physician that relates that low back pain or headaches 
to service or otherwise endorses the history provided by the 
veteran.  Medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

Inasmuch as the weight of medical evidence militates against 
a link between the veteran's low back and headache 
disabilities and service, his claim for service connection 
for these disabilities must be denied.  38 C.F.R. § 3.303.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b).

B.  Alcohol Dependence, Claimed as Secondary to PTSD

Criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service, but no compensation shall be paid if 
the disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
a disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2005).  Further, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action. It involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences. A mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct. 38 C.F.R. § 3.1(n) 
(2005).

The simple drinking of an alcoholic beverage is not of itself 
willful misconduct. The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct. If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. Organic diseases and disabilities that are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin. 38 C.F.R. § 
3.301(c)(2) (2005).

"Alcohol abuse" means the use of alcoholic beverages over 
time, or such excessive use at any one time, sufficient to 
cause disability to the user. 38 C.F.R. § 3.301(d) (2005); 
see also VAOPGCPREC 7-99.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse. Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2005).

The United CAFC has held that there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001). However, the CAFC indicated that veterans could 
recover only if they can "adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder."  Allen at 1381.

The CAFC further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Allen at 1381.



Direct Service Connection

The above-cited legislation enacted by Congress expressly 
prohibits the grant of direct service connection for alcohol 
or drug abuse based on claims filed on or after October 31, 
1990, and requires that disability resulting from drug or 
alcohol abuse be regarded as the products of willful 
misconduct.  As to direct service connection, therefore, the 
present claim must be denied as there is no entitlement under 
the law. See Sabonis v. Brown, 6 Vet. App. at 429 (1991).

Secondary Service Connection

The veteran contends his alcohol dependence is secondary to 
PTSD, and that he used alcohol to mask stress during and 
after service.  

The veteran's service medical records are devoid of 
complaints or findings related to alcoholism, and include a 
January 1973 narrative summary on which he denied drug and 
alcohol abuse.  

The veteran has submitted evidence showing that he was 
hospitalized for alcohol-related blackouts and had been 
arrested for disorderly intoxication in 1976, several years 
after service.

The report of VA hospitalization from October 27, 1993, to 
November 24, 1993, for the treatment of alcoholism, shows 
that the veteran provided a history of having begun drinking 
when he was 14, he estimated that his drinking problem really 
began at age 19, when he was in service.  He also reported 
that he grew up in an alcoholic household, as his father was 
an alcoholic.  He blamed his drinking problem as the cause of 
the failure of three marriages as well as legal problems.  He 
was diagnosed at that time as having alcohol dependence, 
continuous.  This diagnosis precedes the diagnosis of PTSD 
which was not made until a subsequent hospitalization 
(showing inpatient care from November 29, 1993, to January 
28, 1994).  Also, the veteran's ethanol dependence was noted 
to be in remission during this latter hospitalization.  

Subsequent medical evidence from 1993 to 2000 continues to 
show treatment for the veteran's PTSD, and that his alcohol 
dependence was in remission.  It was not until many years 
later, during a December 2000 VA hospitalization, that the 
veteran was noted to have relapsed into drinking and also 
doing drugs.  

The evidence in this case, including the records described 
above and the voluminous VA outpatient treatment and hospital 
records on file, fails to establish that the veteran's 
alcohol abuse (alcohol dependence) is due to, or aggravated 
by his service-connected PTSD.  There is simply no showing of 
a direct or aggravating relationship between the veteran's 
alcohol dependence and service-connected PTSD.  Moreover, 
since the veteran himself is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his current medical condition or any questions 
regarding medical causation of his alcohol dependence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that a preponderance of the 
evidence is against a finding that the veteran's alcohol 
dependence is proximately due to, the result of, or 
aggravated by the service-connected PTSD.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002).

C.  Temporary Total Rating

The applicable VA regulation states that a "total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a Department of Veterans Affairs or an approved 
hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 21 
days."  38 C.F.R. § 4.29 (2005).

The regulation further states that "notwithstanding that 
hospital admission was for disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order." 38 C.F.R. § 4.29 (b) (2005).

In this case, the veteran is service connected only for PTSD.  
By way of this decision, service connection has been denied 
for alcohol dependence claimed as secondary to PTSD.

A review of the evidence of record shows that the veteran was 
hospitalized at the VA Medical Center in Lake City, Florida, 
from October 27, 1993, to November 23, 1993.  The records 
reflecting this hospitalization show that the veteran was 
referred to the Medical Center by the Tallahassee Outpatient 
Clinic for treatment of an alcohol problem and violent 
behavior.  During his stay in the hospital, he received 
alcohol rehabilitation, occupational therapy, kinesitherapy, 
recreational therapy, and dental treatment.

In light of the foregoing, there is no basis upon which to 
grant the veteran's claim for § 4.29 benefits.  The record 
shows that the veteran's hospitalization was for the purpose 
of treatment of his nonservice-connected alcohol dependence.  
As such, the Board concludes that the veteran's claim for a 
temporary total rating under the provisions of 38 C.F.R. § 
4.29 based on hospitalization from October 27, 1993, to 
November 24, 1993, must be denied.

D.  PTSD

Criteria 

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
initial schedular disability rating.  The appeal arises out 
of an August 1996 rating decision that granted service 
connection for PTSD and assigned a 10 percent rating 
effective February 1, 1994 (following the assignment of a 
temporary total disability rating under 38 C.F.R. § 4.29 for 
hospitalization from November 29, 1993, to February 28, 
1994).   

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal of the assigned rating for the 
veteran's PTSD arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9411 (1994-1996).  Under this code, a 100 
percent evaluation required that attitudes of all contact 
except the most intimate be so adversely affected as to 
result in virtual isolation in the community, or that there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activity resulting in profound retreat from mature 
behavior.  Finally, if the veteran was demonstrably unable to 
obtain or retain employment, a total rating was warranted.  
In regard to the above-noted criteria, the Court held that 
the Secretary's interpretation that the three criteria set 
forth in Diagnostic Code 9411 were each an independent bases 
for granting a 100 percent disability evaluation was 
reasonable and not in conflict with any statutory mandate, 
policy, or purpose.  Johnson v. Brown, 7 Vet. App. 95 (1994).

A 70 percent disability rating was assigned when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  For a 50 percent disability rating, the 
ability to establish or maintain effective and wholesome 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 30 percent 
disability rating was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 10 percent rating was 
assigned when the symptomatology was less than the criteria 
for a 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represented a degree of social and industrial 
inadapatability that was "more than moderate, but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

In cases where the only compensable service-connected 
disability is a mental disorder rated at 70 percent, and such 
mental disorder precludes a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder shall be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) 
(in effect prior to November 7, 1996).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
This revised code provides for a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A rating of 10 
percent is warranted where the evidence shows occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  See VAOPGCPREC 7-03 (2003).  
Moreover, the effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).

Discussion

By applying the veteran's psychiatric symptomatology to the 
old rating criteria for rating mental disorders, it is 
apparent that he is entitled to a 100 percent evaluation 
based on his virtual isolation in the community.  More 
specifically, under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(in effective prior to November 6, 1996), a 100 percent 
rating is warranted if attitudes of all contact except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community.  

VA hospital records as early as January 1994 reflect a 
diagnosis of PTSD.  During the veteran's hospitalization at 
that time, from November 29, 1993, to January 28, 1994, 
isolation was one of his documented PTSD symptoms.  

In January 1995, the veteran underwent a private psychologist 
assessment.  At the time of examination, the veteran was 
separated from his second wife and two young children and was 
living with his mother.  He reported problems with sleep, 
frequent nightmares related to Vietnam, irritability, 
depression, and feeling short-tempered and anxious.  He 
reported arrests involving disorderly intoxication and 
domestic violence.  The examiner noted that although the 
veteran was bright, articulate and had a college degree, his 
ability to function both socially and occupationally had been 
impaired by his psychological symptoms.  

In May 1997, the veteran complained during a VA mental health 
clinic visit that he had a general desire to avoid people.  
He underwent private psychological assessments in September 
1997 where it was noted that he had been married three times 
and was currently divorced.  In 1998, the veteran was 
hospitalized several times at VA facilities for PTSD and his 
reported symptoms included isolation.  

More recent VA medical records dated from 2000 to 2005 show 
continuing treatment for the veteran's PTSD, including 
numerous hospital admissions and recorded symptoms of 
isolation.  According to a February 2005 VA discharge 
summary, the veteran had no social life and stayed home most 
of the time.  

The veteran's assigned GAF scores have been considered, but 
have been inconsistent during the appeal period and have 
ranged from 40 to 60.  According to the GAF scale in DSM IV, 
a score of 31 to 40 reflects some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood and an inability to work.  A score from 41 
to 50 reflects serious impairment in social and occupation 
functioning including an inability to keep a job.  A score 
from 51 to 60 reflects moderate symptoms or moderate 
difficulty in social, occupation, or school functioning.  

In short, the Board finds that the evidence as noted above is 
sufficient in supporting the criteria above for a 100 percent 
rating for the veteran's PTSD from the effective date of the 
grant of service connection due to the veteran's virtual 
isolation in the community.  

Though the regulation under 38 C.F.R. § 4.132, Diagnostic 
Code 9411, require that the veteran meet only one of the 
three criteria for a 100 percent evaluation, he in fact meets 
two of the criteria, i.e. he has been virtually isolated in 
his community and has been unable to obtain or retain 
employment due to his PTSD symptomatology.

In regard to his employment history, the summary notes that 
the veteran lost his job with the Department of Justice in 
1990 due to running up a debt on a government credit card.  
He had not worked since.  As far as his employability, the 
examiner said that that depended on the veteran's motivation 
and staying ethanol-free and perhaps accepting a position 
with less status and prestige than his pervious employment.  
Although subsequent records, dated from 1994 to 2000, show 
that the veteran did remain ethanol-free, he continued to 
remain unemployed.  VA progress notes in 1995, along with a 
May 1996 VA examination report, reflect the veteran's report 
that he had not worked since 1990 and was unable to work due 
to his PTSD and inability to get along with people.  

While the 1995 and 1996 records noted above do not contain a 
medical opinion regarding the veteran's ability to obtain or 
retain employment during that time, his inability to obtain 
or retain employment due to his PTSD is clearly shown in a 
September 1997 private mental health examination.  In this 
regard, the examiner stated that the veteran was totally 
disabled in his ability to work as a result of his mental 
conditions, which included PTSD.  He went on to note that the 
veteran was unable to work, to communicate clearly with 
others, to cooperate with co-workers, to respond 
appropriately to persons in authority, to interact in public 
situations, to maintain concentration or to adapt to 
stressful work situations.  

More recent VA medical records dated from 2000 to 2005 show 
continuing treatment for the veteran's PTSD, including 
numerous hospitalizations and continued unemployment.  

The evidence as noted above preponderates in favor of a 100 
percent evaluation for the veteran's PTSD from the date of 
entitlement to service connection.  This is based on the 
veteran's virtual isolation in his community and, 
alternatively, his demonstrable inability to obtain or retain 
employment due to his PTSD symptomatology.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (diagnostic criteria in effect 
prior to November 7, 1996).  Accordingly, the two initial 
staged ratings for PTSD are combined into one initial rating, 
with such rating being increased to 100 percent for the 
period from February 1, 1994. 




ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for alcohol dependence as 
secondary to service-connected post-traumatic stress disorder 
(PTSD), is denied.

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 based on hospitalization from October 27, 
1993, to November 24, 1993, is denied.

Entitlement to a 100 percent rating for PTSD, effective 
February 1, 1994, is granted, subject to the law and 
regulations governing the award of monetary benefits. 


REMAND

The veteran's service medical records reflect a lacerated 
wound of the forehead, accidentally incurred during a motor 
vehicle accident while the veteran was off duty in July 1971.  
The wound was sutured and apparently healed without 
residuals, as there are no further reports reflecting 
complaints of or treatment for the wound contained in the 
service medical records.  The report of the general medical 
examination conducted in conjunction with the veteran's 
separation from service shows that an injury to the veteran's 
forehead had been adequately treated with no sequelae.

During the August 1993 hearing at the RO, the veteran 
testified that he believed he had lacerated his forehead when 
he flew through the windshield of the car in which he was 
riding as a passenger.  He pointed to two different scars on 
his forehead, one of which was covered by his hairline and a 
second one which he described as having faded a little since 
the 1971 accident.  The hearing officer observed that the 
scar appeared to blend into the veteran's forehead lines.

In view of this evidence and in order to conclusively 
establish the presence of a current disability and a nexus to 
service, elements that are essential for a grant of service 
connection, the Board requested in its September 1998 remand 
that the veteran be afforded a VA examination.  The Board 
requested that the examiner provide a medical description of 
any residual scar and any symptomatology arising therefrom, 
as well as a correlation of any current scar with the medical 
records contemporaneous to the automobile accident.  However, 
it does not appear that the veteran was ever afforded a VA 
examination for this purpose.  In Stegall v. West, 11 Vet. 
App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers, as a matter of law, the right to compliance with the 
remand instructions.  Accordingly, the veteran must be 
afforded a VA examination in order to establish the presence 
and etiology of the claimed forehead scar.

While the Board regrets that another remand of this matter 
will further delay a final decision on appeal, the Board 
finds that a remand to the RO is necessary to ensure that all 
due process requirements are met.  Accordingly, this case is 
hereby REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to identify any scar(s) 
present on the veteran's forehead.  Either 
the entire claims folder, or copies of the 
pertinent service medical records, 
reflecting the July 1971 automobile 
accident and the veteran's separation 
examination, should be made available to 
the examiner for review before the 
examination.  The examiner is requested to 
provide a thorough and detailed 
description of any scars present, along 
with an opinion as to whether any scars 
identified upon examination are likely 
related to the July 1971 automobile 
accident.  The rationale for all opinions 
expressed should be fully explained.

2.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for a forehead scar.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


